Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to applicant’s after final amendment filed on December 8, 2021.
Status of Claims
1.	Claims 8, 10-13 and 15-17 are currently under examination wherein no claim has been amended and claims 9, 14 and 18 have been cancelled in applicant’s after final amendment filed on December 8, 2021.
Status of Previous Rejections
2.	The previous rejections of claims 9, 14 and 18 under 35 U.S.C. 103 as stated in the Office action dated September 21st, 2021 have been withdrawn in light of the applicant’s after final amendment filed on December 8, 2021 cancelling these claims. 
Allowable Subject Matter
3.	Claims 8, 10-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 See the reason of allowance of claims 8, 10-13 and 15-17 as stated in the Office action dated September 21st, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiping Zhu/
Primary Examiner, Art Unit 1733

1/3/2022